

116 S3200 IS: Chronic Disease Management Act of 2020
U.S. Senate
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3200IN THE SENATE OF THE UNITED STATESJanuary 15, 2020Mr. Thune (for himself, Mr. Carper, Mr. Cramer, Ms. Smith, Ms. McSally, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permit high deductible health plans to provide
			 chronic disease prevention services to plan enrollees prior to satisfying
			 their plan deductible.
	
 1.Short titleThis Act may be cited as the Chronic Disease Management Act of 2020.
		2.Chronic disease prevention
 (a)In generalSection 223(c)(2) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph:
				
 (D)Preventive care services and items for chronic conditionsFor purposes of subparagraph (C), preventive care shall include any service or item used to treat an individual with a chronic condition if—
 (i)such service or item is low-cost, (ii)in regards to such service or item, there is medical evidence supporting high cost efficiency of preventing exacerbation of the chronic condition or the development of a secondary condition, and
 (iii)there is a strong likelihood, documented by clinical evidence, that with respect to the class of individuals utilizing such service or item, the specific service or use of the item will prevent the exacerbation of the chronic condition or the development of a secondary condition that requires significantly higher cost treatments..
 (b)Effective dateThe amendments made by this section shall apply to coverage for months beginning after the date of the enactment of this Act.